Citation Nr: 1311622	
Decision Date: 04/08/13    Archive Date: 04/19/13

DOCKET NO.  09-01 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to December 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In February 2012, the Board remanded the listed issue for additional development.  The case has since returned to the Board.  

In February 2013, the Veteran completed a VA Form 21-22a, Appointment of Veterans Service Organization as Claimant's Representative, in favor of the Texas Veterans Commission.  This appointment revokes the prior power of attorney and was received at the Board in March 2013, within the 90-day period following certification and transfer of the records.  See 38 C.F.R. §§ 14.631(f), 20.1304(a) (2012).

The Board acknowledges that the Texas Veterans Commission was not provided an opportunity to submit argument on the Veteran's behalf.  However, considering that the issue is being remanded for further development, the Board does not find any prejudice to the Veteran at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Virtual VA eFolder has been reviewed.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Pursuant to the February 2012 remand, the Veteran underwent a VA examination in December 2012.  The examiner was requested to identify all current disabilities of the low back and with respect to each diagnosed disability, render an opinion as to whether the disability was the result of disease or injury incurred in or aggravated by the Veteran's service.  

Following examination, the Veteran was diagnosed with chronic lumbar strain (diagnosis #1); and mild lumbar degenerative disease (diagnosis #2).  The examiner opined that it was less likely as not that the current lumbar degenerative disease was caused by or the result of active military service.  The examiner also provided an opinion with regard to secondary service connection of diagnosis #2, based on the service-connected chronic lumbar strain.  

The Board notes, however, that the Veteran is not currently service-connected for chronic lumbar strain and an opinion on secondary service connection was not needed.  On review, the examiner did not provide an opinion with regard to direct service connection for chronic lumbar strain and thus, the report is neither compliant with the remand directive nor adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stegall v. West, 11 Vet. App. 268, 271 (1998).  Accordingly, the examination must be returned for an addendum.  

VA medical records were last printed in February 2012.  On remand, any additional relevant VA records should be obtained.  See 38 C.F.R. § 3.159(c)(2) (2012).  

As discussed, the Veteran recently appointed a new representative.  Pursuant to regulation, an appellant will be accorded full right to representation in all stages of an appeal by a recognized organization, attorney, agent, or other authorized person. 38 C.F.R. § 20.600 (2012).  Following completion of the remand directives, the AMC/RO must provide the Veteran's representative an opportunity to review the claims folder and to offer argument on the Veteran's behalf.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain relevant records from the VA Medical Center in Dallas, Texas for the period from February 2012 to the present.  The procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities should be followed.  All records obtained should be associated with the claims folder or Virtual VA eFolder.  

2.  The AMC/RO should return the December 2012 examination to the listed VA examiner and request an addendum.  The claims folder must be available for review by the examiner.  Additionally, all relevant medical records must be made available to the examiner for review, either in the Virtual VA eFolder, or if the eFolder is not available, then via paper copies.  

Specifically, the examiner is requested to render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (50 percent probability or greater) that the diagnosed chronic lumbar strain is the result of disease or injury incurred in or aggravated by the Veteran's service.  In rendering this opinion, the examiner should consider the Veteran's in-service complaints of low back pain in March 1967.  

A complete rationale for any opinion expressed must be provided. 

If the December 2012 VA examiner is unavailable or is unable to provide the requested information, the AMC/RO should arrange for another VA examiner to provide an opinion that is responsive to the question set forth above.   

3.  After the development requested has been completed, the AMC/RO should review the addendum to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the AMC/RO must implement corrective procedures at once.

4.  Upon completion of the above development, and any additional development deemed appropriate, the AMC/RO should readjudicate the issue of entitlement to service connection for a low back disability.  If the benefits sought on appeal remain denied, the appellant and his representative should be provided with a supplemental statement of the case.  

5.  Thereafter, the AMC/RO must provide the Veteran's representative the opportunity to review the record and to offer argument on the Veteran's behalf, to include preparation of a VA Form 646, Statement of Accredited Representative in Appealed Case.  The claims folder should then be returned to the Board if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


